Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Charles Bloomfield and Nikita Lamee                  Appeal from the 151st District Court of
Bloomfield, Appellants                               Harris County, Texas (Tr. Ct. No. 2010-
                                                     69231). Memorandum Opinion delivered
No. 06-21-00038-CV          v.                       by Chief Justice Morriss, Justice Burgess
                                                     and Justice Stevens participating.
Spring Independent School District,
Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants, Charles Bloomfield and Nikita Lamee Bloomfield,
pay all costs incurred by reason of this appeal.



                                                     RENDERED JULY 7, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk